Title: To George Washington from Major General Adam Stephen, 12 May 1777
From: Stephen, Adam
To: Washington, George



Sir
Chatham [N.J.] 12th May 1777

I can now with propriety Congratulate your Excellency on a Certain and Considerable Advantage gaind over the Enemys best troops; by the Continental Troops of My Division.
Col. Cooks Pen. Regt begun the Attack, supported by the 1st Regt of that State; They behavd well, & the Captains Chambers & Par distinguishd themselves.
Capt. Phelps of Col. Wards Regimt behaved well & the few men that were with him did honour to the Corps.
The Combatants in the first Onset were within 50 yards—some of them nearer, & None further off than 100 yards.
The Conflict continued half An hour, when the Enemy gave way, leaving three Officers & thirty Nine men dead on the ground our people took possession of.
The Enemy were Reinforced, & the Continental troops Supported by 150 Virginians, Compell’d them to give way again, wt. Considerable loss; but as the Action had by this time Continued upwards of an hour; & our Videt discoverd about 2,000 men within a quarter of a Mile, on their way from Brunswik.
The troops were prudently withdrawn, in the very Nick of time.
We have three killd, three Officers & 12 privates Wounded a Leut. of Capt. Chambers Company Col. Cooks Regt & 4 men taken We have lost Several Straglers taken plundering the Dead—I am Convinced the

Enemy have at least 200 killd & Woundd.
It was a Bold Enterprize; It was the time, & Rapidity of the Attack that Secured us the Success we met with. I have the honour to be sr your most Obt hube Sert

Adam Stephen

